RESIGNATION AGREEMENT AND GENERAL RELEASE

This Resignation Agreement (“Agreement”) and the General Release which is
attached hereto and incorporated by reference as Exhibit A (“the Release”), are
made by and between Larry Betterley (“Employee”) on behalf of himself, his
agents, heirs, executors, administrators, attorneys and successors, and PLATO
Learning, Inc., and any related parent or subsidiary corporations, successors,
predecessors, and attorneys, whether in their individual or official capacities
(“Employer”) (Employer and Employee collectively “Parties”).

The Parties to this Agreement have considered their rights, options and
alternatives under this Agreement and the attached Release; and have agreed to
the following terms and conditions:

The Employer and Employee have mutually agreed that it is in the Parties’ best
interests for the Employee to resign;

The Employee’s employment with the Employer, and, except to the extent otherwise
specifically provided in Section 6 of this Agreement, the Parties’ Employment
Agreement which became effective November 5, 2004 (the “Employment Agreement”),
shall terminate effective upon the close of business on January 16, 2007
(“Resignation Date”).

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND ALL OF THE TERMS
AND CONDITIONS SET FORTH HEREIN, THE PARTIES AGREE AS FOLLOWS:

1. Consideration. Employer shall, after receipt of this fully executed
Resignation Agreement and General Release, and after expiration of all
applicable rescission periods, provide Employee with the Consideration described
below:



  A.   Severance. Employer will pay Employee a gross amount of $239,210.00,
representing one year of the Employee’s current salary. The Employer will
distribute that gross amount, subject to applicable taxes and withholding, in
one lump sum after the expiration of all applicable rescission periods, and
after receipt from the Employee of written confirmation that the Employee has
made no effort to rescind this Agreement or the attached General Release.  



  B.   Bonus. Employee will be eligible to receive a prorated Annual Executive
Incentive Plan Bonus, from November 1, 2006 through January 16, 2007 according
to the terms of the Annual Executive Incentive Plan document.  



  C.   Vacation. Employer will, after the Resignation Date, and in the course of
its regular payroll, pay the Employee his accrued vacation balance as of the
Resignation Date, subject to taxes and withholding.  



  D.   Insurance Continuation. Employer will provide the Employee with
information and election materials regarding continuation coverage under
Employer’s group medical, dental and life insurance plans in accordance with
applicable state and federal law (“COBRA”). Employee’s COBRA continuation period
will begin on February 1, 2007. If Employee elects COBRA continuation coverage,
Employee will pay the full cost of such COBRA continuation coverage each month,
and Employer will, for twelve (12) months, pay Employee an amount equal to the
difference between the amount Employee pays for such COBRA continuation coverage
each month and the amount paid by a full-time active employee each month for the
same level of coverage elected by Employee, on an after-tax basis. In order to
receive payment pursuant to this Section, Employee must comply with any
reasonable policies and procedures specified by Employer.  



  E.   Outplacement Assistance. The Employer will provide the Employee with
outplacement assistance through a firm selected by the Employee, and to an
extent that the Employer will determine, and for which the Employer will
directly pay the outplacement assistance provider up to a maximum of $10,000.  

The foregoing Consideration, with the exception of those benefits identified in
paragraph D, shall be subject to appropriate taxes and withholding, as
Consideration for Employee’s release of any and all alleged claims, which may
have arisen at any time during Employee’s employment with, or in the course of
Employee’s resignation from employment with the Employer.

2. Continuation of Directors’ and Officers’ Insurance Coverage. The Employer
will, from the Employee’s Resignation Date through at least the fifth
anniversary of that Resignation Date, maintain the Employee as an insured party
on all directors’ and officers’ insurance maintained by the Employer for the
benefit of its directors and officers on at least the same basis as all other
covered individuals.

3. Employer’s Right to Terminate and Recover Consideration. Except as otherwise
prohibited by Law with respect to the release of claims under the Age
Discrimination in Employment Act, Employer’s obligation to provide the
Consideration as described in Section 1 of this Agreement is expressly
conditioned upon Employee’s compliance with all obligations outlined and agreed
to in this Agreement and the Release, and Employee’s obligations under his
Employment Agreement which survive his resignation from employment. Should
Employee violate any of the terms of this Agreement and Release, Employer will
be entitled to discontinue or recover the Consideration provided for by this
Agreement.

4. Expense Reimbursement: The Employer agrees to provide the Employee with
reimbursement for any and all of the Employee’s legitimate outstanding expenses
provided these are submitted immediately following resignation.

5. Return and Release of All Property: Employee agrees to return, on or before
his last day of active employment, all Employer property in Employee’s
possession or control, including any computers, fax machines, cell phones,
access cards, keys, reports, manuals, records, product samples, correspondence
and/or other documents or materials related to Employer’s business that Employee
has compiled, generated or received while working for the Employer, including
all copies, samples, computer data or records of such material, on or before his
Resignation Date. Furthermore, Employee agrees that he will, prior to his
Resignation Date, deliver all passwords in use at the time of the separation, a
list of any documents that Employee created or is otherwise aware that are
password-protected, and the password(s) necessary to access such
password-protected documents. Employee also agrees to cooperate with the
Employer and to use Employee’s best efforts to ensure that both the Employer’s
interests and those of Employee are mutually protected, and to be available, on
a reasonable basis, to answer questions that may arise to achieve a smooth
transition. Employer’s obligations under this Agreement are contingent upon
Employee returning all Employer property and cooperating with the Employer as
set forth above. Notwithstanding the foregoing, Employee may retain his current
mobile telephone number and the laptop computer currently in his possession,
along with the business software currently installed on the laptop, but
excluding all company files.

6. Compliance with Prior Agreements and Confidentiality. The Employee’s
Employment Agreement and employment with Employer will terminate effective as of
the Resignation Date without any ongoing duties or obligations of the Parties
under that Agreement, except that Employee will continue to be bound by
Sections 8, 9, 10, and 11 of his Employment Agreement in accordance with their
terms. Employee also agrees not to divulge or use any trade secrets,
confidential information, or other proprietary information of Employer, which
he/she obtained, or to which Employee had access during his employment or
consulting arrangement with Employer. “Confidential Information,” shall include
that information designated as such in the Employee’s Employment Agreement, and
also means information that is not generally known and that is proprietary to
Employer or that Employer is obligated to treat as proprietary, which shall
include, but is not limited to, the terms of this Agreement and any Exhibits
attached hereto. Any information that Employee reasonably considers Confidential
Information, or that Employer treats as Confidential Information, will be
presumed to be Confidential Information (whether Employee or others originated
it and regardless of how Employer obtained it). Except as specifically
authorized by an authorized officer of Employer or its affiliates, or by written
policies of Employer, Employee will not, either during or after the term of this
Agreement, use or disclose Confidential Information to any person who is not an
employee of Employer, except as is necessary to perform Employee’s duties under
this Agreement. Except as otherwise provided in this Resignation Agreement, the
Employer shall have no obligations to the Employee, under his Employment
Agreement or otherwise, after the Employee’s Resignation Date.

7. Stipulation of No Charges. Employee affirmatively represents that he/she has
not filed nor caused to be filed any charges, claims, complaints, or actions
against Employer before any federal, state, or local administrative agency,
court, or other forum.

Employee further waives any right to any form of recovery or compensation from
any legal action, excluding any action claiming this Agreement and Release
violate the ADEA and/or OWBPA, filed or threatened to be filed by Employee or on
Employee’s behalf based on his employment, terms of employment, or termination
from Employer. Employee understands that any Consideration paid to Employee
pursuant to this Agreement may be deducted from any monetary award he/she may
receive as a result of a successful ADEA and/or OWBPA challenge to this
Agreement and Release.

8. Non-Disparagement. Employee and Employer mutually agree that they will make
no disparaging or defamatory comments regarding each other in any respect or
make any comments concerning any aspect of their relationship or the conduct or
events which precipitated Employee’s resignation from employment or negotiation
of this Agreement. Furthermore, Employee agrees not to assist or encourage in
any way any individual or group of individuals to bring or pursue a lawsuit,
charge, complaint, or grievance, or make any other demands against Employer.
Employee agrees that, in any and all future proceedings of whatever nature,
he/she will fully cooperate with Employer, and will testify truthfully and will
testify against Employer only to the extent that Employee is compelled to do so
by a lawful subpoena or other judicial or administrative action.

9. Transition of Employee’s Responsibilities. Employee agrees to cooperate
fully, completely and to the extent reasonably required by Employer in order to
assure smooth transition of files and pending matters that are or will be
assigned to other staff. This includes, but is not limited to, assisting and
advising Employer from time to time with respect to matters in which Employee
was involved and had knowledge as an employee of the Employer.

10. Damages for Violation of Non-Disparagement. The Non-Disparagement provision
in Section No. 8 of this Agreement has substantially induced the parties to
enter into this Agreement. Any violation by either party to this Agreement of
the non-disparagement provision of this Agreement shall entitle the other party
to bring a legal action for appropriate equitable relief as well as damages. In
addition to any other rights or remedies available at law, in equity, or by
statute, the parties consent to the specific enforcement of the
non-disparagement provision of this Agreement through an injunction or
restraining order issued by an appropriate court, without the requirement of
posting a bond.

11. Release. In exchange for the Consideration paid by and other undertakings of
Employer stated in this Agreement, the Employee will voluntarily sign the
attached General Release after his Resignation Date. The Employee understands
that he is not entitled to the Consideration unless he signs, and does not
rescind, the attached Release.

12. Non-Admissions. Employer expressly denies any and all liability or
wrongdoing and agrees that nothing in this Agreement shall be deemed to
represent any concession or admission of such liability or wrongdoing or any
waiver of any defense.

12. Invalidity. In case any one or more of the provisions of this Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

13. Voluntary and Knowing Action. Employee acknowledges that he/she has had more
than twenty-one (21) days to review this Agreement and Release with his
attorney, that he/she has read and understands the terms of this Agreement and
attached Release, and that he/she has voluntarily and knowingly entered into
this Agreement to resolve any and all charges, claims, demands or causes of
action which he/she now has or may have with respect to Employer.

14. Governing Law. This Agreement will be construed and interpreted in
accordance with applicable federal laws and the laws of the State of Minnesota.

15. Legal Counsel and Fees. Except as otherwise provided in this Agreement and
the Release, the parties to this Agreement agree to bear their own costs and
attorneys’ fees, if any. Employee acknowledges that Employer, by this Agreement,
has advised him/her to consult with an attorney of his choice prior to executing
this Agreement and the Release. Employee acknowledges that he/she has had the
opportunity to be represented by legal counsel during the negotiation and
execution of this Agreement and Release, and that he/she understands he/she will
be fully bound by this Agreement and Release.

16. Successors and Assigns. This Agreement is binding on and inures to the
benefit of Employer’s successors and assigns.

17. Modification. This Agreement may be modified or amended only by a writing
signed by both Employer and Employee.

18. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand-delivered or sent by
registered or certified first-class mail, postage prepaid, or commercial
overnight delivery service and shall be effective upon delivery if
hand-delivered, three (3) days after mailing if mailed or one (1) day after
delivery to a commercial overnight delivery service, to Employer at PLATO
Learning, Inc., 10801 Nesbitt Avenue South, Bloomington, Minnesota, Attn: Vice
President, Human Resources and to Employee at 5060 Lexington Avenue North,
Shoreview, MN 55126. These addresses may be changed at any time by like notice.

19. Waivers. No failure or delay by either Employer or Employee in exercising
any right or remedy under this Agreement will waive any provision of the
Agreement.

                  EMPLOYEE:
Dated:      , 2007
      Larry Betterley
 
       
 
      EMPLOYER:
 
       
 
       
 
       
 
       
Dated:      , 2007
  By:  

 
       
 
  Its:   Vice President, Human Resources

1

EXHIBIT A

GENERAL RELEASE



I.   Definitions. I intend all words used in this General Release to have their
plain meanings in ordinary English. Technical legal words are not needed to
describe what I mean. Specific terms I use in this Release have the following
meanings:



  A.   “I,” “me,” and “my” include both me, Larry Betterley, and anyone who has
or obtains any legal rights or claims through me.



  B.   “Company” or “Employer” as used in this Release and related Resignation
Agreement, shall at all times mean PLATO Learning, Inc., and any related parent
or subsidiary corporations, successors, predecessors and assigns, present or
former officers, directors, shareholders, agents, assigns, employees, and
attorneys, whether in their individual or official capacities, benefit plans and
plan administrators, and insurers.



  C.   “My Claims” mean any and all of the actual or potential claims of any
kind whatsoever I may have had, or currently may have against Company,
regardless of whether I now know about those claims, that are in any way related
to my employment with or separation (resignation of employment) from the
Company, including, but not limited to any claims for expense reimbursement,
relocation reimbursement or expenses, claims for invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation;
violation of the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203(s),
the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 626, as
amended, the Older Workers Benefit Protection Act of 1990 (“OWBPA”), 29 U.S.C.
626(f), Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended,
42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act (“ADA”), 29
U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §
2601 et seq., the Employee Retirement Income Security Act of 1978 (“ERISA”), as
amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. § 206(d),
the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101
et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.,
Minnesota Statutes § 181 et seq., or other state human rights or fair employment
practices act, or any other federal, state, local or foreign statute, law, rule,
regulation, ordinance or order. This includes, but is not limited to, claims for
violation of any civil rights laws based on protected class status; claims for
assault, battery, defamation, intentional or negligent infliction of emotional
distress, breach of the covenant of good faith and fair dealing, promissory
estoppel, negligence, negligent hiring, retention or supervision, retaliation,
constructive discharge, violation of whistleblower protection laws, unjust
enrichment, violation of public policy, and all other claims for unlawful
employment practices, and all other common law or statutory claims.

     
II.
  Agreement to Release My Claims. Except as stated in Paragraph
IV, I agree to give up all My Claims, waive any rights
thereunder, and withdraw any and all of my charges and lawsuits
against Company. In exchange for my agreement to release My
Claims, I am receiving satisfactory Consideration
(compensation) from Company to which I am not otherwise
entitled by law, contract, or under any Company policy. The
Consideration I am receiving is a full and fair payment for the
release of all My Claims. Company does not owe me anything in
addition to what I will be receiving.
 
   
III.
  Older Workers Benefit Protection Act. I understand and have
been advised that the above release of My Claims is subject to
the terms of the Older Workers Benefit Protection Act
(“OWBPA”). The OWBPA provides that an individual cannot waive
a right or claim under the Age Discrimination in Employment Act
(“ADEA”) unless the waiver is knowing and voluntary. I have
been advised of this law, and I agree that I am signing this
Release voluntarily, and with full knowledge of its
consequences. I understand that the Company is giving me at
least twenty-one (21) days from the date I received a copy of
this Release to decide whether I want to sign it. I
acknowledge that I have been advised to use this time to
consult with an attorney about the effect of this Release. If
I sign this Release before the end of the twenty-one (21) day
period it will be my personal, voluntary decision to do so, and
will be done with full knowledge of my legal rights. I agree
that material and/or immaterial changes to this Release will
not restart the running of this consideration period.
 
   
IV.
  Exclusions from Release. My Claims do not include my rights,
if any, to claim the following: Re-employment Insurance
benefits; claims for my vested post-termination benefits under
any 401(k) or similar retirement benefit plan; my COBRA rights;
my rights to enforce the terms of this Release; or my rights to
assert claims that are based on events occurring after this
Release becomes effective.



  A.   Nothing in this Release interferes with my right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”), or participate in any
manner in an EEOC investigation or proceeding under Title VII, the ADA, the
ADEA, or the EPA. I, however, understand that I am waiving my right to recover
individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC, me, or any other party.



  B.   Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.



  C.   Nothing in this Release shall interfere with my right to apply for
unemployment benefits.



  D.   I agree that the Company reserves any and all defenses, which it has or
might have against any claims brought by me. This includes, but is not limited
to, the Company’s right to have any monetary award granted to me, if any,
reduced by the amount of money that I received in consideration for this
Release.



V.   Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA”), it
shall not become effective or enforceable until seven (7) days after I sign it.
I further understand that insofar as this Release relates to my rights under the
Minnesota Human Rights Act (“MHRA”), it shall not become effective or
enforceable until fifteen (15) days after I sign it. I have the right to rescind
this Release only insofar as it extends to potential claims under the ADEA by
written notice to Company within seven (7) calendar days following my signing
this Release, and within fifteen (15) calendar days as to waiver of claims under
the MHRA. Any such rescission must be in writing and hand-delivered to Company
or, if sent by mail, postmarked within the applicable time period, sent by
certified mail, return receipt requested, and addressed as follows:



  A.   post-marked within the seven (7) or fifteen (15) day period;



  B.   properly addressed to:

Ms. Jill Lyttle

Vice President, Human Resources

PLATO Learning, Inc.

10801 Nesbitt Avenue South

Bloomington, MN 55437



  C.   sent by certified mail, return receipt requested.

I understand that the payment I am receiving for settling and releasing My
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to revoke this Release, I understand that I am not
entitled to the payments offered in the Resignation Agreement. I further
understand that if I attempt to revoke my release of any claim, I must
immediately return to the Company any Consideration I have received under my
Resignation Agreement.

     
VI.
  I Understand the Terms of this Release. I have had the
opportunity to read this Release carefully and understand all
its terms. I have reviewed this Release with my own
attorney. In agreeing to sign this Release, I have not
relied on any statements or explanations made by Company or
their attorneys. I understand and agree that this Release
and the attached Resignation Agreement contain all the
agreements between Company and me. We have no other written
or oral agreements.
 
   
Dated:
       , 2007
 
   

2366841 v04 01/08/2007

Larry Betterley

2